DCL:MMO
F.# 2013R00948

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA,                         PRELIMINARY
                                                   ORDER OF FORFEITURE

            - against -                            13-CR-607 (S-1) (JFB)

 TOMMY C. CONSTANTINE,
    also known as
         “Tommy C. Hormovitis,”

                 Defendant.

 – – – – – – – – – – – – – – – – –X

              WHEREAS, on or about July 9, 2015, TOMMY C. CONSTANTINE, also

known as “Tommy C. Hormovitis” (the “defendant”), was convicted after a jury trial of the

offenses charged in Counts One through Six and Count Nine of the above-captioned

Superseding Indictment, charging violations of 18 U.S.C. §§ 1343, 1349, and 1956(h); and

              WHEREAS, following hearings held on February 12, 2016, March 9, 2016,

April 4, 2016, and April 6, 2016, and further briefing by the parties, the Court has

determined that, pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1) and 982(b), and 28 U.S.C.

§ 2461(c), the defendant must forfeit the amount of thirty-six million, seven hundred thirty-

nine thousand, forty-eight dollars and fifty-nine cents ($36,739,048.59) (the “Forfeiture

Money Judgment”), as well as all right, title and interest in the following:

                      (a)     Baja Ventures 2006, LLC, and all proceeds traceable thereto;

                      (b)     KAJ Holdings, LLC, and all proceeds traceable thereto;
                    (c)    CSL Properties 2006, LLC, and all proceeds traceable thereto;

                    (d)    Diamante Properties, LLC, and all proceeds traceable thereto;

                    (e)    Somerset, LLC, and all proceeds traceable thereto;

                    (f)    the real property and premises known as Diamante Cabo San
                           Lucas, located at Boulevard Diamante s/n, Los Cangrejos, Cabo
                           San Lucas, B.C.S., Mexico 23473 (the “DCSL Resort”), and all
                           proceeds traceable thereto, with the exception of the following
                           rights, titles and/or interests in the DCSL Resort, which
                           exception is subject to the limitations set forth below in
                           subparagraph (iv):

                                  i. any and all timeshare membership interests that have
                                     been or will be purchased pursuant to a “Timeshare
                                     Service Agreement” or “Service Agreement” for
                                     “weekly vacation lodging rights” at the “Ocean Club
                                     Residences,” the “Dunes Residence Club,” the
                                     “Beach Estate Residence Club,” the “Golf Villa
                                     Residence Club,” the “Casa Cardonal Residence
                                     Club,” and/or “The Resort Club”;

                                 ii. any and all ownership interests in the real property
                                     known as “Las Cantinas,” the “Golf Villas
                                     Condominium,” the “Beach Estates Development
                                     Condominium,” the “Casitas Condominium,” the
                                     “Dunes Residences Condominium,” “Casa
                                     Cardonal,” the “Sunset Hill Condominium,” “San
                                     Marco,” and/or the “Ocean Club Residences,” that
                                     have been or will be purchased for residential
                                     purposes from the developer of DCSL pursuant to a
                                     “Promissory Agreement for the Sale of Real Estate
                                     for Residential Purposes” and/or a “Promise to
                                     Constitute a Trust Agreement”;

                                 iii. the property, and all rights appurtenant to such
                                      property, that was purchased from DCSL by KTRC
                                      pursuant to an Irrevocable Transfer of Title and
                                      Management Trust Agreement, Subject to a Right to
                                      Reacquire, Number CIB/2176, executed on or about
                                      January 22, 2015, for purposes of developing and
                                      operating up to three hotels and a restaurant,
                                      including, but not limited to: (a) the Hard Rock Hotel
                                      Los Cabos Resort, located at Fraccionamiento
United States v. Tommy C. Constantine, 13-CR-607 (S-1) (JFB)
Preliminary Order of Forfeiture                                                      Page 2
                                        Diamante Cabo San Lucas, Baja California Sur
                                        23473 Mexico; and (b) Nobu Los Cabos, located at
                                        Poligono 1, Fraccion D, Fracc. Diamante Cabo San
                                        Lucas, Baja California Sur. Mexico. C.P. 23473;

                                    iv. however, the exception described in this paragraph
                                        (f) above shall not apply to or be available to any
                                        interests owned or purchased, directly or indirectly,
                                        by: the defendant; Philip A. Kenner; Kenneth A.
                                        Jowdy; Taffy Jowdy; current or former employees of
                                        Lehman Bank; current or former employees of
                                        Danske Bank A/S, London Branch; Con K Mex S de
                                        RL de CV; Terraplana Project R.L de C.V;
                                        Operadora Legacy; Legacy Properties, LLC; Ironman
                                        Marketing S de RL de CV; Brent Underdhal; Terry
                                        Harker; Greg Carrafiello; Eduardo Romo; Fernando
                                        Garcia; William J. Najam, Jr.; William Najam III;
                                        Modu Seye; Masood Bhatti; David Daniel; Peter
                                        John Hughes; Gregory C. Filardi; Lenny Escudero;
                                        Ken Ayers; Robert Gaudet; Mark Thalman; Chris
                                        Haney; Shawn Hughes; Anthony Miranda; Dave
                                        Osborne; John Neuhoff; Patricia Formisano; Maya
                                        Neuhoff; Silverpeak Manager LLC; Brett Bossung;
                                        Mark Investments LLC; Jeffrey Mark; and/or SH55
                                        LLC, as any such interests are subject to forfeiture;

                      (g)    the real property and premises located at 95-4928 Hawaii Belt
                             Road, Naalehu, Hawaii, parcel number 3-9-5-014-046, and all
                             proceeds traceable thereto; and

                      (h)    one 1976 Falcon 10 airplane, Aircraft Serial Number: 69,
                             Engine Type: Garrett TFE731-2, Serial Numbers P73202,
                             P73222 and FAA Registration Mark N530TC, and all proceeds
                             traceable thereto (the assets listed in (a) through (h) above are
                             collectively referred to hereinafter as the “Forfeitable Assets”)

as: (a) property, real or personal, constituting or derived from proceeds obtained directly or

indirectly as result of the defendant’s violations of 18 U.S.C. §§ 1343 and 1349; (b) property,

real or personal, involved in the defendant’s violation of 18 U.S.C. § 1956(h), or any

property traceable to such property; and/or (c) substitute assets, pursuant to 21 U.S.C.

§ 853(p), as incorporated by 18 U.S.C. § 982(b)(1).
United States v. Tommy C. Constantine, 13-CR-607 (S-1) (JFB)
Preliminary Order of Forfeiture                                                            Page 3
              IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

              1.      Pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1) and 982(b), 21 U.S.C.

§ 853(p), and 28 U.S.C. § 2461(c), the defendant shall forfeit to the United States: (a) the full

amount of the Forfeiture Money Judgment; and (b) all right, title and interest in the

Forfeitable Assets. The forfeiture of the Forfeitable Assets shall not be credited towards the

Forfeiture Money Judgment.

              2.      All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or a certified or official bank check, payable to the United States

Marshals Service with the criminal docket number noted on the face of the check. The

defendant shall cause said check(s) to be delivered by overnight mail to Assistant United

States Attorney Diane Leonardo, United States Attorney’s Office, Eastern District of New

York, 610 Federal Plaza, 5th Floor, Central Islip, New York 11722. The Forfeiture Money

Judgment shall be paid in full by the date of sentencing (the “Due Date”). If the Forfeiture

Money Judgment is not paid in full on or before the date of the defendant’s sentencing, the

defendant shall forfeit any other property of his up to the amount of the Forfeiture Money

Judgment, pursuant to 18 U.S.C. § 982(b) and 21 U.S.C. § 853(p).

              3.      Upon entry of this Preliminary Order of Forfeiture (“Preliminary

Order”), the United States Attorney General or his designee is authorized to seize the

Forfeitable Assets and to conduct any proper discovery, in accordance with Fed. R. Crim. P.

32.2(b)(3) and (c), and to commence any applicable proceedings to comply with statutes

governing third-party rights, including giving notice of this Preliminary Order.

Notwithstanding the foregoing, the United States will not seize the DCSL Resort prior to

entry of a Final Order of Forfeiture or further Order of the Court, whichever occurs first.
United States v. Tommy C. Constantine, 13-CR-607 (S-1) (JFB)
Preliminary Order of Forfeiture                                                           Page 4
The Post-Conviction Protective Order dated August 21, 2015, as modified by the Court’s

Modification to Post-Conviction Order dated February 7, 2017 (together, the “Protective

Order”), shall remain in effect pending further Order of the Court, and any application to

modify the Protective Order shall be made on good cause shown and on notice to all parties

and all other persons who have made submissions to the Court concerning the Protective

Order.

               4.      The United States shall publish notice of this Preliminary Order, in

accordance with the custom and practice in this district, on the government website

www.forfeiture.gov, of its intent to dispose of Forfeitable Assets in such a manner as the

Attorney General or his designee may direct. The United States may, to the extent

practicable, provide direct written notice to any person known or alleged to have an interest

in the Forfeitable Assets as a substitute for published notice as to those persons so notified.

               5.      Any person, other than the defendant, asserting a legal interest in the

Forfeitable Assets may, within thirty (30) days of the final publication of notice or receipt of

notice, or not later than sixty (60) days after the first day of publication on an official

government website, whichever is earlier, petition the Court for a hearing without a jury to

adjudicate the validity of his or her alleged interest in the Forfeitable Assets, and for an

amendment of the Preliminary Order, pursuant to 21 U.S.C. § 853(n)(6). Any petition filed

in response to the notice of forfeiture of the Forfeitable Assets must be signed by the

petitioner under penalty of perjury and shall set forth the nature and extent of the petitioner’s

right, title and interest in the property, the time and circumstances of the petitioner’s

acquisition of the right, title, or interest in the property, any additional facts supporting the

petitioner’s claim, and relief sought.
United States v. Tommy C. Constantine, 13-CR-607 (S-1) (JFB)
Preliminary Order of Forfeiture                                                               Page 5
               6.     The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to the Forfeitable Assets or to any assets against which the

government seeks to enforce the Forfeiture Money Judgment in any administrative or judicial

proceeding. The defendant shall fully assist the government in effectuating the repatriation,

surrender and forfeiture of the Forfeitable Assets and the payment of the Forfeiture Money

Judgment to the United States. The defendant shall take whatever steps are necessary to

ensure clear title to the Forfeitable Assets passes to the United States, including the execution

of any and all documents necessary to effectuate the repatriation, surrender and forfeiture of

the Forfeitable Assets to the United States. If the Forfeitable Assets, or any portion thereof,

are not forfeited to the United States, the United States may seek to enforce this Preliminary

Order against any other assets of the defendant up to the value of the Forfeitable Assets,

pursuant to 18 U.S.C. § 982(b) and 21 U.S.C. § 853(p).

               7.     This Preliminary Order adjudicates the government’s interest in the

Forfeitable Assets without regard to any third party’s interest in the property. Pursuant to 21

U.S.C. § 853(n), the Court will address and resolve the interests of third parties after the

entry of this Preliminary Order.

               8.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Preliminary

Order shall become final at the time of the defendant’s sentencing and shall be made part of

the defendant’s sentence and included in his judgment of conviction. If no third party files a

timely claim, this Preliminary Order, together with Supplemental Orders of Forfeiture, if any,

shall become the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At

that time, the properties forfeited herein shall be forfeited to the United States for disposition

in accordance with the law.
United States v. Tommy C. Constantine, 13-CR-607 (S-1) (JFB)
Preliminary Order of Forfeiture                                                            Page 6
               9.      The United States alone shall hold title to the monies paid by the

defendant to satisfy the Forfeiture Money Judgment following the Court’s entry of the

judgment of conviction. Following the Court’s disposition of all third-party interests, or, if

none, following the expiration of the period provided in 21 U.S.C. § 853(n)(2), the United

States alone shall hold title to the Forfeitable Assets.

               10.     The forfeiture of the Forfeitable Assets and the entry and payment of

the Forfeiture Money Judgment shall not be considered a payment of a fine, penalty,

restitution, or any income taxes that may be due, and shall survive bankruptcy.

               11.     This Preliminary Order shall be binding upon the defendant and the

successors, administrators, heirs, assigns and transferees of the defendant, and shall survive

the bankruptcy of any of them.

               12.     This Preliminary Order shall be binding only upon the Court “so

ordering” the order.

               13.     The Court shall retain jurisdiction over this action to enforce this

Preliminary Order and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

               14.     The Clerk of the Court is directed to send, by inter-office mail, five (5)

certified copies of this executed Order to FSA Paralegal, Kristen Lake, United States




United States v. Tommy C. Constantine, 13-CR-607 (S-1) (JFB)
Preliminary Order of Forfeiture                                                               Page 7
Attorney’s Office, Eastern District of New York, 610 Federal Plaza, 5th Floor, Central Islip,

New York 11722.

Dated: Central Islip, New York
       __________________, 2019
                                               SO ORDERED:

                                               ________________________________
                                               HONORABLE JOSEPH F. BIANCO
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




United States v. Tommy C. Constantine, 13-CR-607 (S-1) (JFB)
Preliminary Order of Forfeiture                                                         Page 8
